


Exhibit 10.17

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of February 6, 2014, made by HD SUPPLY FM
SERVICES, LLC, a Delaware limited liability company (the “Additional Grantor”),
in favor of GENERAL ELECTRIC CAPITAL CORPORATION, as collateral agent and
administrative agent (in such capacity, the “U.S. ABL Collateral Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the ABL Credit Agreement referred to below and the other Secured Parties (as
defined below).  All capitalized terms not defined herein shall have the meaning
ascribed to them in the ABL Guarantee and Collateral Agreement referred to
below, or if not defined therein, in the ABL Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Parent Borrower”), the
Subsidiary Borrowers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent, GE Canada Finance Holding Company, as
Canadian administrative agent and Canadian collateral agent, and the Lenders are
parties to an ABL Credit Agreement, dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “ABL Credit
Agreement”);

 

WHEREAS, in connection with the ABL Credit Agreement, the Parent Borrower and
certain of its Subsidiaries are, or are to become, parties to the U.S. Guarantee
and Collateral Agreement, dated as of April 12, 2012 (as amended, supplemented,
waived or otherwise modified from time to time, the “ABL Guarantee and
Collateral Agreement”), in favor of the U.S. ABL Collateral Agent, for the
benefit of the Secured Parties (as defined in the ABL Guarantee and Collateral
Agreement);

 

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes the Parent Borrower and each other Grantor; the proceeds of the
extensions of credit under the ABL Credit Agreement will be used in part to
enable the Borrowers to make valuable transfers to one or more of the other
Grantors (including the Additional Grantor) in connection with the operation of
their respective businesses; and the Borrowers and the other Grantors (including
the Additional Grantor) are engaged in related businesses, and each such Grantor
(including the Additional Grantor) will derive substantial direct and indirect
benefit from the making of the extensions of credit under the ABL Credit
Agreement;

 

WHEREAS, the ABL Credit Agreement requires the Additional Grantor to become a
party to the ABL Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the ABL Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             ABL Guarantee and Collateral Agreement.  By executing and
delivering this Assumption Agreement, the Additional Grantor, as provided in
subsection 9.15 of the ABL Guarantee and Collateral Agreement, hereby becomes a
party to the ABL Guarantee and Collateral Agreement as a Grantor thereunder with
the same force and effect as if originally named therein as a Guarantor and
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Guarantor and Grantor thereunder. 
The information set forth in Annex 1-A hereto is hereby added to

 

--------------------------------------------------------------------------------


 

the information set forth in Schedules 1, 3 and 4 to the ABL Guarantee and
Collateral Agreement, and such Schedules are hereby amended and modified to
include such information.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties of such Additional Grantor, in
its capacities as a Guarantor and Grantor, contained in Section 4 of the ABL
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Assumption Agreement) as
if made on and as of such date.  The Additional Grantor hereby grants, as and to
the same extent as provided in the ABL Guarantee and Collateral Agreement, to
the U.S. ABL Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in the Collateral (as such term is defined in
subsection 3.1 of the ABL Guarantee and Collateral Agreement) of the Additional
Grantor, except as provided in subsection 3.3 of the ABL Guarantee and
Collateral Agreement.

 

2.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

HD SUPPLY FM SERVICES, LLC

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name: Ricardo Nunez

 

 

Title:   Vice President and Secretary

 

[Signature Page to Assumption Agreement (ABL)]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as
of the date hereof by:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as U.S. ABL Collateral Agent and Administrative Agent

 

 

 

 

 

By:

/s/ Steven Flowers

 

 

Name: Steven Flowers

 

 

Title:   Duly Authorized Signatory

 

 

[Signature Page to Assumption Agreement (ABL)]

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to
ABL Guarantee and Collateral Agreement
Schedule 1

 

HD Supply FM Services, LLC

3100 Cumberland Boulevard,

Suite 1700

Atlanta, GA 30339

Attention:  Ricardo Nunez

Telephone:  (770) 852-9321

 

with copies to

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:  Paul Brusiloff, Esq.

Facsimile:  (212) 521-7015

Telephone:  (212) 909-6000

 

Supplement to
ABL Guarantee and Collateral Agreement
Schedule 3

 

UCC Filings

 

Granting Party

 

State

 

Filing Office

 

Document Filed

HD Supply FM Services, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financial Statement

 

Supplement to
ABL Guarantee and Collateral Agreement
Schedule 4

 

Legal Name

 

Jurisdiction of Organization

HD Supply FM Services, LLC

 

Delaware

 

1-A-1

--------------------------------------------------------------------------------

 
